UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant: o Check the appropriate box: þ Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Swisher Hygiene Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: SWISHER HYGIENE INC. 4725 Piedmont Row Dr. Suite 400 Charlotte, North Carolina 28210 April [], 2014 Dear Fellow Swisher Hygiene Stockholder: We are pleased to invite you to join us at the 2014 Annual Meeting of Stockholders of Swisher Hygiene Inc. to be held at 10:00 a.m. Eastern Time on Thursday, May 15, 2014 in the Terrace Ballroomat the Charlotte Marriott SouthPark, located at 2200 Rexford Road, Charlotte, North Carolina 28211. The accompanying Notice of Annual Meeting and Proxy Statement describe the specific matters to be voted upon at the Annual Meeting. We also will report on our progress and provide an opportunity for you to ask questions of general interest. Whether or not you plan to attend the Annual Meeting in person, it is important that your shares be represented at the Annual Meeting. Your vote is important and we ask that you please cast your vote as soon as possible. The Board of Directors recommends that you vote FOR the election of all the director nominees, FOR the amendment to the Amended and Restated Certificate of Incorporation to effect a reverse stock split of our issued and outstanding common stock, FOR the non-binding advisory approval of the compensation of our named executive officers, and FOR the ratification of BDO USA, LLP as our independent registered public accounting firm for the year ending December 31, 2014. Please refer to the accompanying proxy statement for detailed information on each of the proposals and the Annual Meeting. We look forward to seeing you at 10:00a.m. local time on May 15, 2014 in Charlotte, North Carolina. Sincerely, Richard L. Handley, Chairman of the Board SWISHER HYGIENE INC. 4725 Piedmont Row Dr. Suite 400 Charlotte, North Carolina 28210 NOTICE OF 2 To Stockholders of Swisher Hygiene Inc.: The 2014 Annual Meeting of Stockholders of Swisher Hygiene Inc. will be held at 10:00 a.m. Eastern Time on Thursday, May 15, 2014 in the Terrace Ballroom at the Charlotte Marriott SouthPark, located at 2200 Rexford Road, Charlotte, North Carolina 28211for the following purposes, as more fully described in the accompanying proxy statement: To elect six (6) directors, each for a term expiring at the next Annual Meeting or until their successors are duly elected and qualified; To amend the Company’s Amended and Restated Certificate of Incorporation to effect a reverse stock split of the Company’s issued and outstanding common stock at a ratio of one-for-ten (1:10); To obtain the non-binding advisory approval of the compensation of our named executive officers; To ratify the selection by our Audit Committee of BDO USA, LLP as our independent registered public accounting firm for the year ending December 31, 2014; and To transact any other business that is properly presented at the Annual Meeting or any adjournments or postponements of the Annual Meeting. Only stockholders of record as of 5:00 p.m. Eastern Time on March 31, 2014, the record date, are entitled to receive notice of the Annual Meeting and to vote at the Annual Meeting or any adjournments or postponements of the Annual Meeting. We cordially invite you to attend the Annual Meeting in person. Even if you plan to attend the Annual Meeting, we ask that you please cast your vote as soon as possible. As more fully described in the accompanying proxy statement, you may revoke your proxy and change your vote at any time prior to its use. By Order of the Board of Directors, William M. Pierce, President and Chief Executive Officer April [], 2014 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON MAY 15, 2014 The accompanying proxy statement and the 2013 Annual Report on Form 10-K are available at http://www.swsh.com PROXY STATEMENT TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT OUR ANNUAL MEETING 1 PROPOSAL 1: DIRECTOR ELECTION PROPOSAL 5 CORPORATE GOVERNANCE 8 Corporate Governance Principles and Code of Ethics 8 Board of Directors 8 Board Committees 8 Board Leadership 10 Board Oversight of Enterprise Risk 10 Director Independence 10 Compensation Committee Interlocks and Insider Participation 10 Related Party Transactions 10 Stockholder Communications 13 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 13 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 14 COMPENSATION COMMITTEE REPORT 15 COMPENSATION DISCUSSION AND ANALYSIS 16 Summary Compensation Table 20 Grants of Plan-Based Awards - Fiscal 2013 21 Outstanding Equity Awards at Fiscal Year-End – 2013 22 Stock Vested - Fiscal 2013 23 Director Compensation 28 REPORT OF THE AUDIT COMMITTEE 29 PROPOSAL 2: REVERSE STOCK SPLIT PROPOSAL 30 PROPOSAL3: SAY ON PAY PROPOSAL 37 PROPOSAL 4: INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PROPOSAL 38 OTHER MATTERS 39 HOUSEHOLDING; AVAILABILITY OF ANNUAL REPORT AND PROXY STATEMENT 39 ANNEX A A-1 i PROXY STATEMENT This proxy statement contains information relating to the solicitation of proxies by the Board of Directors (the “Board”) of Swisher Hygiene Inc. (“Swisher Hygiene” or the “Company”) for use at our 2014 Annual Meeting of Stockholders (“Annual Meeting”). Our Annual Meeting will be held at 10:00 a.m. Eastern Time on Thursday, May15, 2014 in the Terrace Ballroom at the Charlotte Marriott SouthPark, located at 2200 Rexford Road, Charlotte, North Carolina 28211. If you need directions to the Annual Meeting, or if you require special assistance at the Annual Meeting because of a disability, please contact Ms. Amy Simpson at (704) 602-7116. Only stockholders of record as of 5:00 p.m. Eastern Time on March 31, 2014 (the “Record Date”) are entitled to receive notice of the Annual Meeting and to vote at the Annual Meeting or any adjournments or postponements of the Annual Meeting. As of the Record Date, there were175,789,166 shares of Swisher Hygiene common stock issued and outstanding and entitled to vote at the Annual Meeting. This proxy statement and form of proxy are first being mailed to stockholders on or about April [], 2014. QUESTIONS AND ANSWERS ABOUT OUR ANNUAL MEETING What is the purpose of our 2014 Annual Meeting? Our 2014 Annual Meeting will be held for the following purposes: To elect six (6) directors, each for a term expiring at the next Annual Meeting or until their successors are duly elected and qualified. We refer to this as the “Director Election Proposal.” To amend the Company’s Amended and Restated Certificate of Incorporation to effect a reverse stock split of the Company’s issued and outstanding common stock at a ratio of one-for-ten (1:10).We refer to this as the “Reverse Stock Split Proposal.” To obtain the non-binding advisory approval of the compensation of our named executive officers.We refer to this as the “Say on Pay Proposal.” To ratify the selection by our Audit Committee of BDO USA, LLP as our independent registered public accounting firm for the year ending December 31, 2014. We refer to this as the “Independent Registered Public Accounting Firm Proposal.” To transact any other business that is properly presented at the Annual Meeting or any adjournments or postponements of the Annual Meeting. In addition, senior management will report on our business and respond to your questions of general interest regarding the Company. How can I attend the Annual Meeting? You are entitled to attend the Annual Meeting only if you were a Swisher Hygiene stockholder as of the Record Date or you hold a valid proxy for the Annual Meeting. You should be prepared to present photo identification for admittance. If your shares are held by a brokerage firm, bank, or a trustee, you should provide proof of beneficial ownership as of the Record Date, such as a bank or brokerage account statement or other similar evidence of ownership. Even if you plan to attend the Annual Meeting, please cast your vote as soon as possible. 1 What are the voting rights of Swisher Hygiene stockholders? Each stockholder is entitled to one vote on each of the six (6) director nominees and one vote on each other matter properly presented at the Annual Meeting for each share of common stock owned by that stockholder on the Record Date. What constitutes a quorum? The attendance, in person or by proxy, of at least a majority of the shares entitled to vote at the Annual Meeting is necessary to constitute a quorum with respect to all matters presented. If you submit a properly executed proxy or voting instruction card or properly cast your vote via fax or by the Internet, your shares will be considered part of the quorum, even if you abstain from voting or withhold authority to vote as to a particular proposal. We also will consider as present for purposes of determining whether a quorum exists any shares represented by “broker non-votes.” What are “broker non-votes?” “Broker non-votes” occur when shares held by a brokerage firm are not voted with respect to a proposal because the firm has not received voting instructions from the stockholder and the firm does not have the authority to vote the shares in its discretion. Under the rules of The NASDAQ Stock Market LLC (“NASDAQ”), brokerage firms have the authority to vote their customers’ shares on certain “routine” matters for which they do not receive voting instructions.At this year’s Annual Meeting, in the event that a brokerage firm does not receive voting instructions from a stockholder, such stockholder’s shares will not be voted, and will be considered “broker non-votes,” with respect to the Director Election Proposal, the Reverse Stock Split Proposal and the Say on Pay Proposal. Will my shares be voted if I do not provide my proxy? If your shares are held by a brokerage firm and you do not provide the firm specific voting instructions, such firm will not have the authority to vote your shares, and your shares will not be voted, and will be considered “broker non-votes,” with respect to the Director Election Proposal, the Reverse Stock Split Proposal and the Say on Pay Proposal. Therefore, we urge you to provide voting instructions so that your shares will be voted. If you hold your shares directly in your own name, your shares will be voted only if you provide a proxy or fill out a written ballot in person at the Annual Meeting. How do I vote? You can vote in any of the following ways. To vote by mail: ● Mark, sign and date your proxy card or voting instruction card; and ● If you are a registered holder, return the proxy card to Equity Financial Trust Company, Proxy Department, 200 University Avenue, 3rd Floor, Toronto, Ontario M5H 4H1 by 11:59 p.m. Eastern Time, May 14, 2014; or ● If you hold your shares in street name, return the voting instruction card to the address indicated thereon, by the date indicated on the voting instruction card. To vote by facsimile: ● Mark, sign and date your proxy card or voting instruction card; and ● If you are a registered holder, fax the proxy card to (416) 595-9593 by 11:59 p.m. Eastern Time, May 14, 2014; or ● If you hold your shares in street name, fax the voting instruction card to the fax number indicated thereon, by the date indicated on the voting instruction card. 2 To vote using the Internet: ● Have your proxy card or voting instruction card in hand; and ● If you are a registered holder, log on to the Internet and visit www.voteproxyonline.com, by 11:59 p.m. Eastern Time, May 14, 2014 and follow the instructions provided; or ● If you hold your shares in street name, log on to the website provided on the voting instruction card and follow the instructions provided. To vote in person: ● If you are a registered holder, attend our Annual Meeting, bring valid photo identification, and deliver your completed proxy card or ballot in person; or ● If you hold your shares in street name, attend our Annual Meeting, bring valid photo identification, and obtain a legal proxy from your bank or broker to vote the shares that are held for your benefit, attach it to your completed proxy card and deliver it in person. Can I change my vote after I have voted? You may revoke your proxy and change your vote at any time before the final vote at the meeting. You may vote again on a later date (but before the Annual Meeting) via fax or on the Internet, by signing and mailing a new proxy card, or by attending the meeting and voting in person (only your latest proxy submitted before the meeting will be counted). However, your attendance at the Annual Meeting will not automatically revoke your proxy unless you vote again at the meeting or specifically request in writing that your prior proxy be revoked. What vote is required to approve each proposal at the Annual Meeting? Proposal 1 - Director Election Proposal. The vote required to elect our six (6) directors is a plurality of the votes cast at the Annual Meeting. Directors so elected will serve for a term expiring at the next Annual Meeting or until their earlier resignation or their successors are duly elected and qualified. Withheld votes and broker non-votes will have no effect on the election of directors. Proposal 2 – Reverse Stock Split Proposal. The vote required to approve the Reverse Stock Split Proposal is a majority of the shares of our outstanding common stock which are entitled to vote thereon. Abstentions will have the same effect as a vote against this proposal. Broker non-votes will have the same effect as a vote against this proposal. Proposal 3 – Say on Pay Proposal. The vote required to approve the Sayon Pay Proposal is a majority of the shares of our common stock which are present in person or by proxy and entitled to vote thereon.Abstentions will have the same effect as a vote against this proposal.Broker non-votes will have no effect on this proposal. 3 Proposal 4 - Independent Registered Public Accounting Firm Proposal. The vote required to approve the Independent Registered Public Accounting Firm Proposal is a majority of the shares of our common stock which are present in person or by proxy and entitled to vote thereon. Abstentions will have the same effect as a vote against this proposal. Broker non-votes will have no effect on this proposal. How does the Board recommend I vote on the proposals? The Board recommends that you vote: ● FOR the Director Election Proposal; ● FOR the Reverse Stock Split Proposal; ● FOR the Say on Pay Proposal; and ● FOR the Independent Registered Public Accounting Firm Proposal. How will the persons named as proxies vote? If you complete and submit a proxy, the persons named as proxies will follow your voting instructions. If you submit a proxy but do not provide instructions or if your instructions are unclear, the persons named as proxies will vote your shares in accordance with the recommendations of the Board, as set forth above. The cost of soliciting proxies will be borne by the Company.Our directors, officers, and other employees, without additional compensation, may solicit proxies personally or in writing, by telephone, e-mail, or otherwise. We have also engaged Morrow & Co., LLC, a proxy solicitor, to assist us in the solicitation of proxies for the annual meeting for a fee of $7,500, plus reimbursement for out-of-pocket expenses.As is customary, we will reimburse brokerage firms, fiduciaries, voting trustees, and other nominees for forwarding our proxy materials to each beneficial owner of common stock held of record by them. 4 PROPOSAL 1: DIRECTOR ELECTION PROPOSAL Our Board currently consists of seven (7) members.Steven R. Berrard advised the Board that he would not stand for re-election at the Annual Meeting.Also, Michael Serruya resigned from the Board effective November30, 2013.As a result of these decisions, on March 14, 2014 the Board determined to decrease the size of the Board from seven to six members, effective at the Annual Meeting. Upon the recommendation of our Nominating and Corporate Governance Committee, our Board has nominated the six persons listed below to stand for election for a new term expiring at the 2015 Annual Meeting of Stockholders or until their earlier resignation or their successors are duly elected and qualified. Each director nominee is a current director who has been nominated for re-election at the Annual Meeting, except for Joseph Burke, who is standing for election for the first time upon the recommendation of the Nominating and Corporate Governance Committee.Each nominee listed below is willing and able to serve as a director of Swisher Hygiene. Nominee Age Current Position with Swisher Hygiene Director Since Joseph Burke 56 Director Nominee N/A Richard L. Handley 67 Chairman of the Board Harris W. Hudson 71 Director William M. Pierce 62 Director, President and Chief Executive Officer William D. Pruitt 73 Director David Prussky 56 Director On November 2, 2010, Swisher International, Inc. completed a merger with Swisher Hygiene (formerly CoolBrands International, Inc.) (the "Merger"). Mr. Prussky served an initial term as a director of CoolBrands from 1994 to 1998 and rejoined the CoolBrands board of directors in February 2010. We have set forth below certain information regarding each nominee, including the specific experience, qualifications, attributes, or skills that contributed to the Board’s conclusion that such nominee should serve as a director. Directors and Director Nominee Joseph Burke Mr. Burke has served as a Management Consultant – Finance and Operations for Hudson Capital Group since March, 2013. Mr. Burke served as a Management Consultant – Finance and Operations for Boston Finance Group, LLC from February, 2011 to May, 2012. Mr. Burke served as Chief Executive Officer of Lakeland Construction Finance, LLC from 2005 to 2007 and as Executive Vice President in 2008.Beginning in 1995, Mr.Burke spent ten years with Gateway, Inc., a worldwide technology pioneer, serving in a number of executive capacities including Chief Executive Officer – Gateway Country (Retail Division), Senior Vice President – Global Business Development Chief Financial Officer and most recently as Senior Vice President - Business Development. Mr. Burke has been a director of Flagship Community Bank since its founding in 2005 and is the Chairman of the Asset and Liability and Technology Committees. Mr. Burke was a director of Sunair Services Corporation (AMEX: SNR) from 2006 to 2008 and was a member of the Audit Committee. Mr. Burke earned a BA from the University of Florida. Mr. Burke is an experienced officer and director of public and private companies with the skills necessary to serve as a director. Mr. Burke also has extensive experience in financial matters as a currently licensed certified public accountant, in good standing, and as a former Audit Supervisor of an international accounting firm. 5 Richard L. Handley Mr. Handley has served as the Chairman of Swisher Hygiene since June 5, 2013 and as a director of Swisher Hygiene since December 2012 when he was appointed to our Board upon the recommendation of the Nominating and Corporate Governance Committee. Mr. Handley served as a director of Swisher International, Inc. from 2005 to 2010. Mr. Handley has served as the Senior Vice President, Secretary and General Counsel of Huizenga Holdings, Inc. since May 1997. From May 1997 to December 2004, Mr. Handley also served as Senior Vice President, Secretary, and General Counsel of Boca Resorts, Inc. From October 1995 to May 1997, Mr. Handley served as Senior Vice President and General Counsel of AutoNation Inc. and its predecessor, Republic Industries Inc. Mr. Handley served as a director of Services Acquisition Corp. International from June 2006 to November 2006.Mr. Handley also serves on the board of certain privately held companies and certain not for profit entities.Mr. Handley earned a BA from the University of California, Berkeley, a JD from the University of Utah College of Law, and an LLM from Georgetown University. Mr. Handley is an experienced officer and director of public and private companies with the skills necessary to serve as a director. As an executive officer and director, Mr. Handley has developed knowledge and experience of financial, operational, and managerial matters. He has helped guide numerous public and private companies from early stage development to significant operating entities. Harris W. Hudson Mr. Hudson has served as a director of Swisher Hygiene since January 2011. Mr. Hudson is currently chairman and owner of Hudson Capital Group, an investment company located in Fort Lauderdale, Florida founded by Mr. Hudson in 1997. Mr. Hudson served as Vice Chairman, and a director of Republic Services Inc. from 1998 to 2008. Prior to that period, he served in various executive roles from 1995 to 1998 with Republic Service Inc.’s former parent company (then known as Republic Waste Industries, Inc.), including as Chairman of its Solid Waste Group and its President. From 1983 to 1995, Mr. Hudson was Chairman, CEO and President of Hudson Management Corporation, a solid waste collection company that he founded and later merged with Republic Waste Industries. Mr. Hudson also served as Vice President of Waste Management of Florida, Inc. and its predecessor from 1964 until 1982. Mr. Hudson is an experienced public company officer and director. As a result of his experiences, Mr. Hudson has a thorough knowledge and understanding of financial, operational, compensatory and other issues faced by a public company. William M. Pierce Mr. Pierce has served as President and Chief Executive Officer of Swisher since September 2013.He has also served as a director of Swisher since June 2013.Mr. Pierce has served as Senior Vice President at Huizenga Holdings, Inc. since 1990, where he has also served as chief operating officer, chief financial officer and as an officer and director of numerous private and public portfolio companies. Mr. Pierce's positions include Director of VAC, a privately held company, President of Frederica Hospitality Group, LLC, and previously five years as Chief Financial Officer and Executive Vice President of Dolphins Enterprises where he was responsible for all non-football business operations of the Miami Dolphins and Sun Life Stadium, and Chief Operating Officer of two route-based businesses, Sparkle, Inc. and Blue Ribbon Water Company. From 1997 to 2002,Mr. Pierceserved as the Senior Vice President and Chief Financial Officer of Boca Resorts Inc., an NYSE-traded company,where he was primarily responsible for the day-to-day oversight and the growth of the company, as well as raising equity and debt in the public markets. Prior to Huizenga Holdings, Mr. Pierce spent 11 years as a senior operating executive of Sky Chefs, a wholly owned subsidiary of American Airlines and seven years in senior management positions in the food and beverage industry. He received his B.S. in Accounting from the University of Texas at El Paso. All of Mr. Pierce's day to day professional efforts and focus are concentrated on Swisher; however, he remains a senior vice president of Huizenga Holdings, Inc. Mr. Pierce is an experienced officer and director of public and private companies with the skills necessary to serve as a director. As an executive officer and director, Mr. Pierce has developed knowledge and experience of financial, operational, and managerial matters. He has helped guide numerous public and private companies from early stage development to significant operating entities. 6 William D. Pruitt Mr. Pruitt has served as a director of Swisher Hygiene since January 2011. Mr. Pruitt has served as general manager of Pruitt Enterprises, LP. and president of Pruitt Ventures, Inc. since 2000. Mr. Pruitt served as an independent board member of the MAKO Surgical Corp., a developer of robots for knee and hip surgery, from 2008 to 2013, when it was sold to Stryker Corp., and served as a member of the MAKO audit committee. Mr. Pruitt has been an independent board member of NV5 Holdings, Inc., a professional services company, and is a member of the NV5 Audit Committee, since April 2013. Mr. Pruitt served as an independent board member of The PBSJ Corporation, an international professional services firm, from 2005 to 2010. Mr. Pruitt served as chairman of the audit committee of KOS Pharmaceuticals, Inc., a fully integrated specialty pharmaceutical company, from 2004 until its sale in 2006. He was also chairman of the audit committee for Adjoined Consulting, Inc., a full-service management consulting firm, from 2000 until it was merged into Kanbay International, a global consulting firm, in 2006. From 1980 to 1999, Mr. Pruitt served as the managing partner for the Florida, Caribbean and Venezuela operations of the independent auditing firm of Arthur Andersen LLP. Mr. Pruitt holds a Bachelor of Business Administration from the University of Miami and is a Certified Public Accountant, in good standing. Mr. Pruitt is an experienced director of public companies with the skills necessary to serve as a director. Mr. Pruitt also has extensive experience in financial matters as a certified public accountant and as a former managing partner of an accounting firm. David Prussky Mr. Prussky was a director and chair of the Audit Committee of CoolBrands. He was an original director of the predecessor to CoolBrands, Yogen Fruz World-Wide Inc. Mr. Prussky served as an investment banker for Patica Securities Limited from August 2002 to January 2012. Mr. Prussky has served as director of numerous public and private companies over the past 17 years, including Carfinco Income Fund, Canada's largest public specialty auto finance business, and Lonestar West Inc., a hydro-vac service business based in Sylvan Lake, Alberta. Mr. Prussky is also a director and chairman of the audit committee of Atrium Mortgage Investment Corporation and Chairman of Norrock Realty Finance Corporation. Mr. Prussky is an experienced director of public companies with the skills necessary to serve as director. He has helped build numerous public and private entities from the early stages to significant operating entities. Vote Required and Recommendation The Board recommends that you vote “FOR” the election of each of the director nominees. The vote required to elect our six (6) directors, each for a term expiring at the next Annual Meeting or until their successors are duly elected and qualified, is a plurality of the votes cast at the Annual Meeting. 7 CORPORATE GOVERNANCE Corporate Governance Principles and Code of Ethics The Board is committed to sound corporate governance principles and practices. The Board’s core principles of corporate governance are set forth in the Swisher Hygiene Corporate Governance Principles (the “Principles”). In order to clearly set forth our commitment to conduct our operations in accordance with our high standards of business ethics and applicable laws and regulations, the Board also adopted a Code of Business Conduct and Ethics (“Code of Ethics”), which is applicable to all directors, officers, and employees. A copy of the Code of Ethics and the Principles are available on our corporate website at www.swsh.com. You also may obtain a printed copy of the Code of Ethics and Principles by sending a written request to: Investor Relations, Swisher Hygiene Inc., 4725 Piedmont Row Drive, Suite 400, Charlotte, North Carolina 28210. Board of Directors The business and affairs of the company are managed by or under the direction of the Board. Pursuant to our bylaws, the Board may establish one or more committees of the Board, however designated, and delegate to any such committee the full power of the Board, to the fullest extent permitted by law. The Board intends to have regularly scheduled meetings and at such meetings our independent directors will meet in executive session. The Board held sixmeetings during 2013. In 2013, each person serving as a director attended at least 75% of the total number of meetings of our Board and any Board committee on which he served, except for Governor John Ellis Bush (who was a director of the Company until June5, 2013), and Mr. HarrisW. Hudson. Our independent directors held sixexecutive sessions without management present during 2013. Our Board has not appointed a lead independent director; instead a presiding director is appointed for each executive session. Our directors are expected to attend our Annual Meeting of Stockholders. Any director who is unable to attend our Annual Meeting is expected to notify the Chairman of the Board in advance of the Annual Meeting. Each person who was then serving as a director attended the 2013 Annual Meeting of Stockholders, except for Governor John Ellis Bush, Mr. HarrisW. Hudson and Mr. H. Wayne Huizenga.Governor Bush and Mr.Huizenga did not stand for re-election to the Company's Board at the 2013 Annual Meeting. Composition. The Board currently consists of the following six(6) members: RichardL. Handley, (Chairman); Steven R. Berrard; Harris W. Hudson; William M. Pierce; William D. Pruitt and David Prussky. During 2013, Michael Serruya was a member of the Board until his resignation, effective November 30, 2013.Mr. Berrard has notified the Board that he will not stand for re-election at the Annual Meeting. Effective with the Annual Meeting, the Board will be reduced from seven to six members. Orientation and Continuing Education. The Board will hold a meeting shortly after a new member joins the Board to provide such new member with an overview of the responsibilities of the Board and information regarding our business. The Board will hold meetings, as deemed appropriate, to provide continuing education to its directors. Board Committees Pursuant to our bylaws, the Board may establish one or more committees of the Board, however designated, and delegate to any such committee the full power of the Board, to the fullest extent permitted by law. Our Board has established three separately designated standing committees to assist the Board in discharging its responsibilities: the Audit Committee, the Compensation Committee, and the Nominating and Corporate Governance Committee. The charters for our Board committees set forth the scope of the responsibilities of that committee. The Board will assess the effectiveness and contribution of each committee on an annual basis. These charters are available at www.swsh.com, and you may obtain a printed copy of any of these charters by sending a written request to: Investor Relations, Swisher Hygiene Inc., 4725 Piedmont Row Drive, Suite 400, Charlotte, North Carolina 28210. 8 Audit Committee. The primary function of the Audit Committee is to assist the Board in fulfilling its responsibilities by overseeing our accounting and financial processes and the audits of our financial statements. The independent auditor is ultimately accountable to the Audit Committee, as representatives of the stockholders. The Audit Committee has the ultimate authority and direct responsibility for the selection, appointment, compensation, retention and oversight of the work of the company’s independent auditor that is engaged for the purpose of preparing or issuing an audit report or performing other audit, review or attest services for the company (including the resolution of disagreements between management and the independent auditors regarding financial reporting), and the independent auditor must report directly to the Audit Committee. The Audit Committee also is responsible for the review of proposed transactions between the company and related parties. For a complete description of our Audit Committee’s responsibilities, you should refer to the Audit Committee Charter. The Audit Committee currently consists of two (2) directors, Mr. Pruitt, Chairman, and Mr. Prussky. Following the Annual Meeting, it is expected that the Audit Committee will consist of Messrs. Pruitt, Chairman, Burke and Prussky. The Board has determined that the Audit Committee members have the requisite independence and other qualifications for audit committee membership under applicable rules under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), NASDAQ rules, and Canadian securities laws. The Board also has determined that Mr. Pruitt is an “audit committee financial expert” within the meaning of Item 407(d)(5) of Regulation S-K under the Exchange Act. The Audit Committee held sevenmeetings during 2013. The Audit Committee Report for fiscal year 2013, which contains a description of the Audit Committee’s responsibilities and its recommendation with respect to our audited consolidated financial statements for the year ended December 31, 2013, is set forth below. Compensation Committee. The Board established a Compensation Committee comprised solely of independent directors as defined in the NASDAQ rules and Canadian securities laws. The Compensation Committee held twomeetings during 2013. The Compensation Committee currently consists of two (2) directors, Mr. Hudson, Chairman, and Mr. Pruitt. Following the Annual Meeting, it is expected that the Compensation Committee will consist of Mr. Hudson, Chairman, and Mr. Pruitt. For a complete description of our Compensation Committee’s responsibilities, you should refer to the Compensation Committee Charter. See the “Compensation Discussion and Analysis” below for a discussion of the Compensation Committee’s process for determining compensation and responsibilities. Nominating and Corporate Governance Committee. The primary function of the Nominating and Corporate Governance Committee is to assist the Board in monitoring and overseeing matters of corporate governance and selecting, evaluating and recommending to the Board qualified candidates for election or appointment to the Board. The Nominating and Corporate Governance Committee currently consists of two (2) members, Mr. Handley, Chairman, and Mr. Prussky. Following the Annual Meeting, it is expected that the Nominating and Corporate Governance Committee will consist of Mr. Handley, Chairman, and Mr. Prussky. The Board has determined that each of the Nominating and Corporate Governance Committee members has the requisite independence for nominating and corporate governance committee membership under applicable NASDAQ rules and Canadian securities laws. The Nominating and Corporate Governance Committee held one meeting during 2013. The Nominating and Corporate Governance Committee will consider all qualified director candidates identified by various sources, including members of the Board, management and stockholders. Candidates for directors recommended by stockholders will be given the same consideration as those identified from other sources. The Nominating and Corporate Governance Committee is responsible for reviewing each candidate’s biographical information, meeting with each candidate and assessing each candidate’s independence, skills and expertise based on a number of factors. While we do not have a formal policy on diversity, when considering the selection of director nominees, the Nominating and Corporate Governance Committee considers individuals with diverse backgrounds, viewpoints, accomplishments, cultural background, and professional expertise, among other factors. For a complete description of our Nominating and Corporate Governance Committee’s responsibilities, you should refer to the Nominating and Corporate Governance Committee Charter. 9 Board Leadership The Board has no policy regarding the need to separate or combine the offices of Chairman of the Board and Chief Executive Officer and instead the Board remains free to make this determination from time to time in a manner that seems most appropriate for the Company. Currently, the positions of Chairman and Chief Executive Officer are separate at Swisher Hygiene. Mr. Handley serves as our Chairman and William M. Pierce serves as our President and Chief Executive Officer. At this time, the Board believes that this segregation avoids conflicts that may arise as the result of combining the roles, and effectively maintains independent oversight of management. Board Oversight of Enterprise Risk The Board is actively involved in the oversight and management of risks that could affect the Company. This oversight and management is conducted primarily through the committees of the Board identified above but the full Board has retained responsibility for general oversight of risks. The Audit Committee is primarily responsible for overseeing the risk management function, specifically with respect to management’s assessment of risk exposures (including risks related to liquidity, credit, and operations and regulatory compliance, among others), and the processes in place to monitor and control such exposures. The other committees of the Board consider the risks within their areas of responsibility. The Board satisfies its oversight responsibility through full reports by each committee chair regarding the committee’s considerations and actions, as well as through regular reports directly from officers responsible for oversight of particular risks within the Company. Director Independence The Board has determined that the following current non-employee directors and director nominees are “independent” in accordance with the NASDAQ rules and Canadian securities laws and have no material relationship with the Company, except as a director and a stockholder of the Company: Mr. Burke; Mr. Handley; Mr. Hudson; Mr. Pruitt; and Mr. Prussky. In determining the independence of each of the current non-employee directors and director nominees, the Board considered the relationships described under “Related Party Transactions.” In each case, the relationships did not violate NASDAQ listing standards or our Principles, and the Board concluded that such relationships would not impair the independence of our non-employee directors. Compensation Committee Interlocks and Insider Participation During2013, our Compensation Committee was comprised of the following members: Mr. Hudson, Chairman, and Mr. Pruitt. Neither of these Committee members has ever been an officer or employee of Swisher Hygiene or any of our subsidiaries and none of our executive officers have served on the compensation committee or board of directors of any company of which any of our other directors is an executive officer. Related Party Transactions As set forth in the Audit Committee Charter, our Audit Committee must approve all transactions with related persons as described in Item 404 of Regulation S-K under the Exchange Act. The following is a summary of agreements or transactions with parties related to our directors, executive officers, or us since January 1, 2013. 10 Mr. Berrard's Consulting Agreement On October 23, 2012, Swisher International, Inc., one of our wholly-owned subsidiaries, its subsidiaries and affiliated companies entered into a Consulting Agreement and Release with Steven R. Berrard, one of our directors and our former President and Chief Executive Officer, effective as of August 18, 2012 (the “Consulting Agreement”). Pursuant to the Consulting Agreement, Mr. Berrard provided the following services to the Company: (i) reasonable assistance in our defense of certain legal and/or administrative claims and proceedings; (ii) reasonable assistance in effecting and closing the sale of our Waste Segment; (iii) reasonable assistance in the management of our banking and investing relationships; and (iv) reasonable assistance in connection with our insurance program. Mr. Berrard reported to the Chairman of the Board of the Company or the Chairman’s designee. Pursuant to the Consulting Agreement, Mr. Berrard received an annual cash consulting fee in the amount of $500,000 paid monthly. Mr. Berrard also received a one-time lump-sum cash fee in the amount of $500,000 upon completion of the sale of our Waste Segment, as Mr. Berrard was still engaged as a consultant at the time of completion and the completion took place no later than specific dates set forth in the Consulting Agreement. In addition, Mr. Berrard was reimbursed for any reasonable out-of-pocket business expenses incurred in connection with his performance as a consultant. During the term of the Consulting Agreement, Mr. Berrard waived the right to receive compensation for his service as a director of the Company.The Consulting Agreement terminated on August 17, 2013.For the fiscal year ended December 31, 2013, we paid Mr. Berrard $291,667 in consulting fees in connection with the Consulting Agreement. New River Capital Partners For the fiscal year ended December 31, 2013, we paid $69,124 for training course development and utilization of the delivery platform from CertiLearn, Inc., the majority of which is owned by New River Capital Partners a company owned by Messrs. Berrard, Byrne and Aucamp.Mr. Berrard served as a director of the Company from 2010 to 2014.Messrs. Byrne and Aucamp served as executive officers of the Company from 2010 to 2014.From January 1, 2014 through March 21, 2014, we paid $23,351 to CertiLearn, Inc. for training course development and utilization of the delivery platform. The SCA Group, LLC Interim Services Agreement On September 27, 2012, we entered into a certain Interim Services Agreement (the “Interim Services Agreement”), effective September 24, 2012, with The SCA Group, LLC (the “SCA Group”) pursuant to which the SCA Group agreed to provide the Company with the services of William T. Nanovsky as the Company’s Interim Senior Vice President and Chief Financial Officer for consideration of up to $50,000 per month, plus reimbursement of certain expenses. Mr. Nanovsky is a founding partner of the SCA Group. During 2012, we paid the SCA Group $141,750 and a security deposit of $25,000. No payments were made directly to Mr. Nanovsky during 2012.The Interim Services Agreement was replaced with the Executive Services Agreement, described below. Executive Services Agreement On June 11, 2013, the Company entered into an Executive Services Agreement with the SCA Group, effective June 9, 2013, in connection with the services provided by William T. Nanovsky as Senior Vice President and Chief Financial Officer of the Company (the “Executive Services Agreement”).Pursuant to the Executive Services Agreement, the Company will pay the SCA Group a bi-weekly fee of $1,153.85 and Mr. Nanovsky a bi-weekly salary of $10,384.61, such amounts may increase on an annual basis consistent with the Company’s policy as it applies to its senior management.Mr. Nanovsky will participate in the Company’s bonus program, as it applies to senior management, with a bonus target of 50% of the payments to the SCA Group and Mr.Nanovsky.Any bonus will be paid 10% to SCA Group and 90% to Mr. Nanovsky.Mr. Nanovsky will remain a partner of SCA Group.During 2013, we paid the SCA Group an aggregate of $294,404 pursuant to the Interim Services Agreement and Executive Services Agreement.From January 1, 2014 through March 21, 2014, we paid the SCA Group $6,924 pursuant to the Executive Services Agreement. 11 Pursuant to the Executive Services Agreement, the Company will reimburse Mr. Nanovsky for all reasonable travel and out-of-pocket expenses in connection with his services to the Company.The Company will provide Mr. Nanovsky up to two round trip flights to Florida from North Carolina per month and a daily per diem equal to the then current U.S.A. General Services Administration dinner allowance for Charlotte, North Carolina (currently $29.00).Also, pursuant to the Executive Services Agreement, the Company will provide an apartment to Mr. Nanovsky in Charlotte, North Carolina, and Mr. Nanovsky will participate in the Company's benefit plans as they apply to senior management. The Executive Services Agreement may be terminated by either party by providing a minimum of 30 days' advance notice.Also, the SCA Group may terminate the Agreement immediately upon written notice to the Company if (i) the Company is engaged in or asks the SCA Group or any SCA Group professional to engage in or ignore any illegal or unethical activity, (ii) Mr. Nanovsky ceases to be a SCA Group professional for any reason, (iii) Mr. Nanovsky becomes disabled, or (iv) the Company fails to pay any amounts due to the SCA Group under the Executive Services Agreement when due.In lieu of terminating the Executive Services Agreement under (ii) and (iii) above, upon mutual agreement of the parties, Mr. Nanovsky may be replaced by another SCA Group professional. In addition, pursuant to the Executive Services Agreement, Mr. Nanovsky will participate in the Company's Amended and Restated 2010 Stock Incentive Plan (the "Stock Incentive Plan").Any awards granted will be issued 10% as a warrant to the SCA Group and 90% to Mr. Nanovsky under the Plan. On June 10, 2013, in connection with the Executive Services Agreement, the Company granted Mr. Nanovsky an option to purchase 135,000 shares of common stock of the Company under the Stock Incentive Plan with an exercise price of $0.93.The option vests annually in four equal installments commencing on the first anniversary of the grant date.The option has a term of ten years. Also in connection with the Executive Services Agreement, the Company granted the SCA Group a warrant to purchase 15,000 shares of common stock of the Company with an exercise price of $0.93.The warrant vests annually in four equal installments commencing on June 10, 2014.The warrant has a term of ten years. Mr. Aucamp’s Separation Agreement and Release On March 7, 2014, the Company entered into a Separation Agreement and Release with Thomas E. Aucamp, Executive Vice President and Secretary of the Company (the “Separation Agreement”). Pursuant to the Separation Agreement, Mr. Aucamp's separation from the Company was effective March 14, 2014 and the Company will pay Mr. Aucamp severance in the amount of $234,067, less required deductions for taxes, in accordance with the Company's regular payroll cycle but in no event less frequent than monthly, through December 31, 2014. The Company will also pay Mr. Aucamp the sum of $13,300 as an additional severance payment in consideration of Mr. Aucamp's acknowledgement and agreement that his unvested restricted stock units will not vest and instead will be canceled in connection with the termination of Mr. Aucamp's employment. Pursuant to the Separation Agreement, Mr. Aucamp releases and discharges the Company from any and all claims, except (i) his rights to vested equity compensation or any of his other equity interest in the Company and its affiliates, with the exception that he waives rights to unvested stock options and unvested restricted stock units, (ii) benefits or ERISA claims under any employee benefit plans in which Mr. Aucamp was a participant by virtue of his prior employment with the Company, (iii) his rights as a shareholder of the Company, and (iv) his rights to be indemnified and/or advanced expenses under any applicable corporate document of the Company or its affiliates, any applicable agreement or pursuant to applicable law or to be covered under any applicable directors’ and officers’ liability insurance policies.The Separation Agreement also includes standard provisions relating to confidentiality and nondisparagement 12 Stockholder Communications Communications with the Company and the Board Stockholders may communicate with the Company through its Investor Relations Department by writing to Investor Relations, Swisher Hygiene Inc., 4725 Piedmont Row Drive, Suite 400, Charlotte, North Carolina 28210. Stockholders interested in communicating with our Board, any Board Committee, any individual director, or any group of directors (such as our independent directors) should send written correspondence to Swisher Hygiene Inc. Board of Directors, 4725 Piedmont Row Drive, Suite 400, Charlotte, North Carolina 28210. Stockholder Proposals for Next Year’s Annual Meeting As more specifically provided in our by-laws, no business may be brought before an Annual Meeting unless it is specified in the notice of the Annual Meeting or is otherwise brought before the Annual Meeting by or at the direction of our Board or by a stockholder entitled to vote who has delivered proper notice to us not less than 90 days nor more than 120 days before the first anniversary of the preceding year’s Annual Meeting. Accordingly, any stockholder proposal to be considered at the 2015 Annual Meeting of Stockholders, including nominations of persons for election to our Board, generally must be properly submitted to us not earlier than January 15, 2015 nor later than February 14, 2015. Detailed information for submitting stockholder proposals or nominations of director candidates will be provided upon written request to the Secretary of Swisher Hygiene Inc., 4725 Piedmont Row Drive, Suite 400, Charlotte, North Carolina 28210. These requirements are separate from the Securities and Exchange Commission’s requirements that a stockholder must meet in order to have a stockholder proposal included in our proxy statement for the 2015 Annual Meeting of Stockholders. Stockholders interested in submitting a proposal for inclusion in our proxy materials for the 2015 Annual Meeting of Stockholders may do so by following the procedures set forth in Rule 14a-8 under the Exchange Act. To be eligible for inclusion in such proxy materials, stockholder proposals must be received by our Secretary not later than []. Stockholder Director Nominations The Nominating and Corporate Governance Committee has established a policy pursuant to which it considers director candidates recommended by our stockholders. All director candidates recommended by our stockholders are considered for selection to the Board on the same basis as if such candidates were recommended by one or more of our directors or other persons. To recommend a director candidate for consideration by our Nominating and Corporate Governance Committee, a stockholder must submit the recommendation in writing to our Corporate Secretary not later than 120 calendar days prior to the anniversary date of our proxy statement distributed to our stockholders in connection with our previous year’s annual meeting of stockholders, and the recommendation must provide the following information: (i) the name of the stockholder making the recommendation; (ii) the name of the candidate; (iii) the candidate’s resume or a listing of his or her qualifications to be a director; (iv) the proposed candidate’s written consent to being named as a nominee and to serving as one of our directors if elected; and (v) a description of all relationships, arrangements, or understandings, if any, between the proposed candidate and the recommending stockholder and between the proposed candidate and us so that the candidate’s independence may be assessed. The stockholder or the director candidate also must provide any additional information requested by our Nominating and Corporate Governance Committee to assist the Committee in appropriately evaluating the candidate. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Exchange Act requires that our directors, executive officers, and persons who beneficially own 10% or more of our stock file with the Securities and Exchange Commission initial reports of ownership and reports of changes in ownership of our stock and our other equity securities. To our knowledge, based solely on a review of the copies of such reports furnished to us and written representations that no other reports were required, during the year ended December 31, 2013, our directors, executive officers, and greater than 10% beneficial owners complied with all such applicable filing requirements, except the untimely filing of one Form4 report with respect to two transactions on behalf of WilliamT.Nanovsky, the Company's Senior Vice President and Chief Financial Officer, and one Form 3 report with respect to one transaction and one Form 4 report with respect to one transaction on behalf of Blake W.Thompson, the Company's Senior Vice President andChief Operating Officer. 13 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of March 31, 2014, information regarding the beneficial ownership of our common stock by each director, each director nominee, each named executive officer, all of the directors and executive officers as a group, and each other person or entity known to us to be the beneficial owner of more than five percent of our common stock. Unless noted otherwise, the corporate address of each person listed below is 4725 Piedmont Row Drive, Suite 400, Charlotte, North Carolina, 28210. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class(1) Directors, Nominees, and Executive Officers: Thomas E. Aucamp * Steven R. Berrard % Joseph Burke - * Thomas C. Byrne * Richard L. Handley * Harris W. Hudson * William T. Nanovsky - * William M. Pierce * William D. Pruitt * David Prussky * Blake W. Thompson * Directors and Executive Officers as a group (8 persons) % 5% or Greater Stockholders H. Wayne Huizenga % Based on 175,789,166 shares of our common stock outstanding as of March 31, 2014. The shares of common stock held by these executive officers and director have been pledged to H. Wayne Huizenga as security for certain obligations owing pursuant to stock pledge and security agreements by each executive officer and director for the benefit of Mr. Huizenga. Consists of 1,300,265 shares of common stock held by Mr. Aucamp, 82,895 vested restricted stock units held by Mr. Aucamp and vested options held by Mr. Aucamp to purchase 35,526 shares of common stock.On March7, 2014, Mr.Aucamp resigned as an Executive Vice President and Secretary of the Company and continued his employment with the Company through March14, 2014.The stock options held by Mr.Aucamp will be forfeited 90 days from the date of Mr. Aucamp's termination. Consists of 25,005,311 shares of common stock held by Mr. Berrard, 62,799 vested restricted stock units held by Mr. Berrard. Mr. Berrard is not standing for re-election at the annual meeting. Consists of 1,300,265 shares of common stock held by Mr. Byrne, 86,663 vested restricted stock units held by Mr. Byrne and vested options held by Mr. Byrne to purchase 37,142 shares of common stock.On March 7, 2014, Mr. Byrne resigned as an Executive Vice President of the Company and continues his employment with the Company under his current employment agreement. Consists of 577,901 shares of common stock held by Mr. Handley and 65,698 vested restricted stock units held by Mr. Handley. Consists of 303,689 shares of common stock held by Mr. Hudson, 730,000 shares of common stock held by Harris W. Hudson, LP and 60,205 vested restricted stock units held by Mr. Hudson. Consists of 577,901 shares of common stock held by Mr. Pierce and 65,698 vested restricted stock units held by Mr. Pierce. 14 Consists of 2,439 shares of common stock held by Mr. Pruitt, 10,000 shares of common stock held by Pruitt Enterprises, LP, 2,000 shares of common stock held by Mr. Pruitt's spouse, 44,698 vested restricted stock units held by Mr. Pruitt, and 15,507 vested restricted stock units held by Pruitt Enterprises, LP. Consists of 210,000 shares of common stock held by Mr. Prussky, 33,000 shares of common stock held by Mr. Prussky’s spouse, Erica Prussky, 56,483 vested restricted stock units held by Mr. Prussky, and options to purchase 20,000 shares of common stock held by Mr. Prussky. The options were previously granted pursuant to the CoolBrands International Inc. 2002 Stock Option Plan. Consists of 155,000 shares of common stock held by Mr. Thompson and vested options held by Mr. Thompson to purchase 73,819 shares of common stock. Includes 371,088 vested restricted stock units and options to purchase 93,819 shares of common stock. Consists of 24,207,798 shares of common stock held by Mr. Huizenga and 22,315 vested restricted stock units held by Mr. Huizenga. Mr. Huizenga is the Chairman of the Board of Directors of Huizenga Holdings, Inc. The business address of Huizenga Holdings, Inc. is 450 E. Las Olas Blvd., Suite 1500, Fort Lauderdale, Florida 33301. Securities Authorized for Issuance under Equity Compensation Plans The following table provides information as of December 31, 2013, with respect to all of our compensation plans under which equity securities are authorized for issuance: Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance Equity compensation plans approved by stockholders $ Equity compensation plans not approved by stockholders - - - Includes 5,259,280 options to purchase shares of our common stock at a weighted average price of 2.20 per share and 1,494,061 restricted stock units, which have no exercise price. COMPENSATION COMMITTEE REPORT The following statement made by our Compensation Committee does not constitute soliciting material and should not be deemed filed or incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except to the extent that we specifically incorporate such statement by reference. The Compensation Committee of the Company has reviewed and discussed with management the Compensation Discussion and Analysis required by Item 402(b) of Regulation S-K and, based on such review and discussion, the Compensation Committee recommended to the Board that the Compensation Discussion and Analysis be included in this proxy statement and incorporated by reference in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013. Compensation Committee: Harris W. Hudson, Chair William D. Pruitt 15 COMPENSATION DISCUSSION AND ANALYSIS Overview This discussion and analysis describes the material elements of compensation paid to, awarded to, or earned by our named executive officers during 2013.For 2013, our named executive officers, which include the individuals who served as our Chief Executive Officer or Chief Financial Officer during 2013, as well as the other individuals listed in the Summary Compensation Table as the “named executive officers,” are William M. Pierce, William T. Nanovsky, Blake W. Thompson, Thomas C. Byrne, and Thomas E. Aucamp. The Compensation Committee (the "Committee") of our Board of Directors (the "Board") is responsible for the oversight, implementation, and administration of all of the executive compensation plans and programs. During 2013, Harris W. Hudson and William D. Pruitt served as members of the Committee.Mr. Hudson serves as Chairman of the Committee. Our Board recognizes the fundamental interest our stockholders have in the compensation of our executive officers. At the 2011 Annual Meeting, our stockholders approved, on an advisory basis, the compensation of our named executive officers.We believe that our 2013 compensation policies and decisions remain consistent with the compensation philosophy and objectives and properly align the interests of our named executive officers with the short and long-term goals of the Company and the interests of our stockholders. Compensation Policies The core objectives of our compensation programs are to secure and retain the services of high quality executives and to compensate our executives in a manner commensurate to and aligned with the Company's performance and the interests of our stockholders. We seek to achieve these objectives through three principal compensation programs: (1) a base salary, (2) long-term equity incentives, and (3) an annual cash incentive bonus. Base salaries are designed primarily to attract and retain talented executives. Grants of equity awards are designed to provide an incentive for achieving long-term results by aligning the interests of our executives with those of our stockholders, while at the same time encouraging our executives to remain with the Company. Annual cash incentives are designed to motivate and reward the achievement of selected financial and individual performance goals, generally tied to profitability and company growth. The Committee believes the risks arising from the Company's compensation policies and practices for our employees are not likely to have a material adverse effect on the Company. Compensation Practices and Components for 2013 The Company adhered to the core objectives of its compensation policy during 2013.However, during 2013 the Company and the Committee made certain compensation decisions to address activities surrounding the financial restatements and delayed Securities and Exchange Commission (the "SEC") filings that required management's attention during the year.In addition, Company initiatives during the year, including those relating to asset sales and cost saving initiatives, required particular attention from the Committee in making certain compensation decisions. 16 In connection with the Company completing its financial restatements and regaining compliance with its SEC filings, on April 29, 2013 the Committee approved the following salary increases, each effective April 1, 2013: Name New Salary Prior Salary Mr. Aucamp Mr. Byrne Mr. Thompson The salary increases were made in recognition of the efforts by Messrs. Aucamp, Byrne, and Thompson to regain compliance with the Company's SEC filing requirements while continuing to focus on the Company's business and operations. On June 9, 2013, the Company entered into a new Services Agreement with The SCA Group, LLC ("SCA Group"), pursuant to which Mr. Nanovsky receives a base salary of $270,000 from the Company and the SCA Group receives an annual fee of $30,000.Mr.Nanovsky has been paid as an employee of the Company since that time. On August 9, 2013, Mr. Thompsonwas promoted to Chief Operating Officer with no change in salary. On September 16, 2013, Mr. Byrne stepped down as President and Chief Executive Officer and resumed his former role as an Executive Vice President of the Company at which time his salary was set at $300,000.Subsequently, on October 16, 2013 the Company entered into an Employment Agreement with Mr. Byrne, which memorialized his $300,000 base salary and provided a bonus opportunity of up to $400,000 in connection with the sale of certain assets of the Company.Under the terms of the employment agreement, Mr. Byrne does not participate in the Company's cash incentive plan, but remains eligible to participate in the Swisher Hygiene Inc. 2010 Stock Incentive Plan (the "Stock Incentive Plan"), on the same basis as other Company executives.Mr. Byrne resigned his position as an executive officer of the Company on March 7, 2014 but continues to be employed by the Company under the terms of his employment agreement. On September 16, 2013, Mr. Pierce, a director of the Company, was appointed as the Company’s new President and Chief Executive Officer.Mr. Pierce entered into a one year employment agreement with a base salary of $150,000.Mr. Pierce will not participate in the Company’s cash incentive plan.However, Mr. Pierce may be eligible to receive an annual bonus in an amount determined at the discretion of the Committee.Mr. Pierce will be entitled to participate in the Stock Incentive Plan on the same basis as other Company executives. Effective March 7, 2014, the Company entered into a Confidential Separation Agreement and Release with Mr. Aucamp wherein the Company will pay Mr. Aucamp severance pay in the total amount of $234,067, to be made in equal biweekly installments following the date of his termination, in accordance with the Company’s payroll cycle.The Company will also pay Mr. Aucamp the sum of $13,300 as an additional severance payment in consideration of Mr.Aucamp's unvested restricted stock units that were canceled in connection with his termination. 17 Cash Incentive Compensation The Compensation Committee reviewed and considered a Performance Incentive Plan for 2013, but did not approve the proposal, which was presented at the Committee's April 29, 2013 meeting. On April 29, 2013, the Committee did approve discretionary bonuses to several employees of the Company, including Messrs. Byrne and Aucamp of $40,000 and $30,000, respectively, for their significant efforts in connection with completing the Company's 2011 and 2012 filings with the Securities and Exchange Commission, as well as their work in completing the sale of the Company's Waste segment, which sale was completed in November 2012.These bonuses are reflected in the Summary Compensation Table under bonuses for 2012. Long-Term Equity Incentive Compensation In 2013, the Committee granted a total of 3,227,500 stock options to the Company’s executives and employees.Among the awards made under the Stock Incentive Plan, the Committee granted equity awards to our named executive officers as follows: Name Restricted Stock Units Stock Options William M. Pierce — — Thomas C. Byrne — Thomas E. Aucamp — William T. Nanovsky — Blake W. Thompson — During 2013, Mr. Pierce was granted 65,698 restricted stock units in connection with his services on the Board. Also, warrants to purchase 15,000 shares were granted in the name of SCA Group. The Committee’s grant of equity awards to the named executive officers was entirely discretionary, subject to limitations set by the Stock Incentive Plan. Decisions by the Committee regarding grants of equity awards to the named executive officers were made based upon the consideration of the executive officer’s current position with us, and the executive officer’s past and expected future performance.The Committee did not use any specific factors or particular criteria that were to be met by each executive officer and did not assign any relative weight to any factors or criteria it considered when granting equity awards.Rather, the Committee relied on its own business experience and judgment in determining the grants. In 2013, the named executive officers received additional compensation in the form of vacation, use of a corporate apartment, travel between North Carolina and Florida, and cell phone services.Also, the named executive officers received other benefits generally available to all of our full time employees. 18 Internal Revenue Code Limits on Deductibility of Compensation Section 162(m) of the Internal Revenue Code generally disallows a tax deduction to public corporations for compensation over $1,000,000 paid for any fiscal year to the corporation’s chief executive officer and four other most highly compensated executive officers as of the end of any fiscal year. However, the statute exempts qualifying performance-based compensation from the deduction limit if certain requirements are met. The Committee believes that it is generally in our best interest to attempt to structure performance-based compensation, including stock option grants and annual bonuses, to the named executive officers, each of whom are subject to Section 162(m), in a manner that satisfies the statute’s requirements for full tax deductibility for the compensation. However, the Committee also recognizes the need to retain flexibility to make compensation decisions that may not meet Section 162(m) standards when necessary to enable us to meet our overall objectives, even if we may not deduct all of the compensation. However, because of ambiguities and uncertainties as to the application and interpretation of Section 162(m) and the regulations issued thereunder, no assurance can be given, notwithstanding our efforts, that compensation intended by us to satisfy the requirements for deductibility under Section 162(m) will in fact do so. 19 Summary Compensation Table The following table sets forth certain summary information concerning compensation earned by, and paid to, the named executive officers for 2013, 2012, and 2011. Name and Principal Position Year Salary Bonus Stock Awards(1) Option Awards(1) Non-Equity Incentive Plan Compensation Change in Pension Value and Non-Qualified Deferred Compensation Earnings All Other Compensation Total William M. Pierce $ - $ - - $ $ President and Chief $
